DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7-8 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 7, the phrase “multiple batteries” (Line 6) should be changed to “the multiple batteries.”
Regarding Claim 8, the phrase “switching noise” (Line 9) should be changed to “a switching noise.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-6, there is no antecedent basis for the phrase “the switching noise.” If the phrase “the switching noise” in claims 3-6 refers to “a frequency of switching noise,” as recited in Claim 1, the claims should be amended to replace “the switching noise” by “the frequency of switching noise.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “the switching noise” in Claims 3-6 may refer to any values related to the noise in the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Yoshioka (US 2018/0021016 A1) in view of Toru (JP2012065694A).
Note: Citations below with respect to Toru will refer to the machine translated copy provide by Examiner (See PTO-892).  
Regarding Claim 1, Yoshioka discloses an ultrasonic probe (Fig. 2) comprising: 
a transmitting/receiving circuit configured to control transmission and reception of ultrasonic waves (Fig. 2, wherein illustrated units other than the transducer can be considered as the transmitting/receiving circuit; [0028]-[0028], wherein the ultrasonic waves are being transmitted and received); 
a power supply circuit configured to function as a power source for the transmitting/receiving circuit (Fig. 2, wherein a battery unit and a circuitry used to supply the power); and 
a probe control circuit (Fig. 2, wherein #13 controls the operation of the probe in combination with other units) … .
However, Yoshioka is silent as to determining a scan mode, and to control a frequency of switching noise of the power supply circuit according to the scan mode.
Toru teaches determine a scan mode, and to control a frequency of switching noise of the power supply circuit according to the scan mode ([0005] “When the B mode or M mode is executed with the switching frequency being an integral multiple of the repetition frequency (PRF), artifacts may occur in image data obtained in the B mode or M mode”; [0006] “suppressing an increase in artifacts when executing the B mode or the M mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Yoshioka, to control a frequency of switching noise of the power supply circuit according to the scan mode, like taught by Turo, in order to provide an effective noise cancellation method by considering different operational modes of an ultrasound probe such as M-Mode and B-Mode. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2,  Yoshioka further discloses wherein the power supply circuit includes a switching regulator and a switching circuit (Fig. 2, battery unit and power units and circuitry; [0057]-[0058], wherein “The power source ICs 16, 17 are, e.g., a DC-DC converter or an LDO (Low Drop Out). The DC-DC converter is also called a switching regulator, and the LDO is also called a linear regulator or a series regulator. The DC-DC converter converts the power (conversion of the voltage and an electric current) by fast switching that uses a semiconductor device, and hence causes occurrence of switching noises. Each of the oscillators of the transducer 10 resonates at a natural frequency (e.g., 6.5 MHz).”), and 
the probe control circuit (see the rejection for Claim 1 above) is configured to control the frequency of switching noise of the switching regulator ([0057]-[0058], wherein “The power source IC 16 is the DC-DC converter, in which case an operation frequency (switching frequency) of the switching operation of the power source IC 16 is deviated from a resonance frequency of each oscillator of the transducer 10. For example, a predetermined frequency band (a width of the predetermined frequency) including the resonance frequency of each oscillator of the transducer 10 is different from the operation frequency of the switching operation of the power source IC 16. This enables the restraint of the mixing of the noises into the echo signals transmitted to the IC chip 11 from the transducer 10 and the echo signals transmitted to the IC chip 12 from the IC chip 11”).
Regarding Claim 3, Yoshioka further discloses wherein the probe control circuit is configured to control the power supply circuit such that the switching noise is out of a transmission/reception band of the ultrasonic probe ([0057]-[0058], wherein “The power source IC 16 is the DC-DC converter, in which case an operation frequency (switching frequency) of the switching operation of the power source IC 16 is deviated from a resonance frequency of each oscillator of the transducer 10. For example, a predetermined frequency band (a width of the predetermined frequency) including the resonance frequency of each oscillator of the transducer 10 is different from the operation frequency of the switching operation of the power source IC 16. This enables the restraint of the mixing of the noises into the echo signals transmitted to the IC chip 11 from the transducer 10 and the echo signals transmitted to the IC chip 12 from the IC chip 11”).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as obvious over Yoshioka (US 2018/0021016 A1), in view of Toru (JP2012065694A), in view of Akahane (US 2018/0125456 A1), and further in view of Hoctor (US 20150049578 A1).
Regarding Claim 4, Yoshioka further discloses wherein the probe control circuit is configured to control the power supply circuit (see the relevant citation under Claim 2).
However, Yoshioka is silent as to such that a signal to noise (S/N) deterioration degree of the switching noise is within a threshold within a transmission/reception band of the ultrasonic probe.
Akahane teaches such that a signal to noise (S/N) deterioration degree of the switching noise is within a threshold within a transmission/reception band of the ultrasonic probe ([0126] “in the combined operation mode, there is a trade-off between the switching noise superimposition and the operation type. For example, when the operation of the independent type is performed, it is desired that the flow velocity range of the velocity pattern (Doppler observation frequency) is expanded even if superimposition of a switching noise is somewhat caused. In contrast, when the operation of the cooperation type is performed, it is desired to reduce the switching noise and the positional displacement in the pulsed Doppler mode. In this respect, according to control device 10 of ultrasound diagnostic apparatus A according to the present embodiment, a Doppler observation frequency band can be set depending of the operation type to satisfy these desires and a switching frequency can be set such that a switching noise to be superimposed on the Doppler observation frequency band can be reduced,” in which the adjustment of the switching frequency to reduce the signal to noise to achieve desired results in specific scan modes can be interpreted as adjusting the S/N according to a threshold).
Hoctor further teaches the use of a threshold value in finding acceptable SNR values ([0053] “a threshold can be defined, such that transmits with SNRs lower than the threshold do not contribute to the reconstruction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Yoshioka, to control a frequency of switching noise of the power supply circuit according to the frequency band of the ultrasound probe, like taught by Akahane and Hoctor, in order to provide an effective noise cancellation method by having different working and switching frequencies. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 8, An ultrasonic probe comprising: 
a transmitting/receiving circuit configured to control transmission and reception of ultrasonic waves; 
a power supply circuit including a switching regulator and a switching circuit, and configured to function as a power source for the transmitting/receiving circuit; and 
a probe control circuit configured to control the power supply circuit (see similar citations under Claims 1-2) … .
However, Yoshioka is silent as to an S/N deterioration degree of switching noise of the switching regulator is within a threshold within a transmission/reception band of the ultrasonic probe (see similar citations under Claims 4).
Akahane and Hoctor teach an S/N deterioration degree of switching noise of the switching regulator is within a threshold within a transmission/reception band of the ultrasonic probe (see similar citations under Claims 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Yoshioka, with the teachings of Akahane and Hoctor with a similar reasoning as stated under Claim 4.

Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Yoshioka (US 2018/0021016 A1), in view of Toru (JP2012065694A), and further in view of Akahane (US 2018/0125456 A1).
Regarding Claim 5, Yoshioka discloses wherein the probe control circuit is configured to control the switching noise by … a switching frequency of the switching circuit. (see the rejections for Claims 1-2).
However, Yoshioka as modified under Claims 1-2 is silent as to the changing of the switching frequency.
Akahane discloses changing of the switching frequency ([0125]-[0126], wherein “it is possible to set a switching frequency in consideration that the Doppler observation frequency band is different for each of the operation types in the combined operation mode. In this way, it is possible to set a switching frequency suitable for each operation type in the combined operation mode, and to reduce a switching noise superimposed on a detection result of a Doppler shift frequency. That is, the switching noise caused by a switching power supply can be prevented from being mixed into the detection result of the Doppler shift frequency.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Yoshioka, to control the switching noise by changing the switching frequency of the switching circuit, like taught by Akahane, in order to provide an effective noise cancellation method by having different working and switching frequencies. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 6, Yoshioka as modified by others under Claims 1-2 discloses wherein the probe control circuit is configured to control the switching noise … .
However, Yoshioka as modified by others under Claims 1-2 is silent as to by changing a switching duty of the switching circuit.
Akahane discloses changing a switching duty of the switching circuit ([0062] “a duty ratio of when a switching element is switched on and off is controlled by feedback control, so that the voltage outputted from the DC/DC converter is adjusted to a predetermined value (in the case of the PWM drive system), for example. In this case, a switching frequency is set as a frequency of a switching signal to be used for duty ratio control, for example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Yoshioka, to control the switching noise by changing the switching duty, like taught by Akahane, in order to provide an effective noise cancellation method by controlling the switching duty of the switching circuit. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Yoshioka (US 2018/0021016 A1), in view of Toru (JP2012065694A), and further in view of Yang (US 2017/0311931 A1).
Regarding Claim 7, Yoshioka as modified by others under Claim 1 is silent as to wherein the power supply circuit includes multiple batteries, and the probe control circuit is configured to switch a power supply source of the transmitting/receiving circuit using multiple batteries.
Yang discloses wherein the power supply circuit includes multiple batteries, and the probe control circuit is configured to switch a power supply source of the transmitting/receiving circuit using multiple batteries ([0036] wherein “the power supply selection module 702 may select one or more backup battery packs with a maximum output voltage among the plurality of backup battery packs to power the ultrasonic host”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Yoshioka, to switch between multiple batteries, like taught by Yang, in order to provide a system with multiple backup batteries. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 20190117196 A1) discloses an ultrasound diagnostic apparatus includes a transmission/reception circuitry, a switching power supply, and control circuitry. Kajiyama (US 20200138415 A1) discloses transmission/reception circuits set transmission/reception switching timings at which the ultrasonic waves are switched from transmission to reception independently for each of the plurality of transducers. Suginouchi (US 20180164257 A1) discloses an ultrasound probe and a driving circuit including a variable-output switch-mode power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793